351 S.W.3d 246 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
John Daniel HAWKINS, Defendant/ Appellant.
No. ED 94895.
Missouri Court of Appeals, Eastern District, Division Four.
October 25, 2011.
Shaun J. Mackelprang, John M. Reeves, Jefferson City, MO, For Plaintiff/Respondent.
*247 Joann Rotermund, St. Louis, MO, For Defendant/Appellant.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
John Hawkins (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of property damage in the first degree, Section 569.100 RSMo (2000). The trial court sentenced Defendant to one year imprisonment with credit for time served. Defendant raises two allegations of error claiming the trial court erred in overruling his motion to suppress the identification of him by two officers and his motion for judgment notwithstanding the verdict because the State failed to prove its case.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).